 1
                                                                       FILED IN THE
 2                                                                 U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


 3
                                                             May 03, 2019
 4                                                                SEAN F. MCAVOY, CLERK


 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 KELLY O’KELL,                                   NO. 2:18-cv-00279-SAB
 9               Plaintiff,
10               v.                                ORDER DENYING
                                                   STIPULATED MOTION FOR
11 RYAN ZINKE, in his official capacity as         PROTECTIVE ORDER
12 Secretary of the United States Department
13 of the Interior,
14               Defendant.
15
16        Before the Court is a Joint Motion for Entry of Discovery Protective Order,
17 ECF No. 17. The parties seek a protective order to protect confidential information
18 and prevent public disclosure of such material. This motion was heard without oral
19 argument.
20        The product of pretrial discovery is presumptively public, though Federal
21 Rule of Civil Procedure Rule 26(c) permits a district court to override this
22 presumption upon a showing of “good cause.” San Jose Mercury News, Inc. v.
23 U.S. District Court—Northern Dist. (San Jose), 187 F.3d 1096, 1103 (9th Cir.
24 1999). Rule 26(c) provides that a “court may, for good cause, issue an order to
25 protect a party or person from annoyance, embarrassment, oppression, or undue
26 burden or expense.” Prior to the grant of a protective order, the moving party must
27 certify it has “conferred or attempted to confer with other affected parties in an
28
     ORDER DENYING STIPULATED MOTION
     FOR PROTECTIVE ORDER Ԅ 1
 1 effort to resolve the dispute without court action.” Fed. R. Civ. P. 26(c) (emphasis
 2 added).
 3          Where the parties agree, as here, that certain information should remain
 4 confidential, it may be prudent to enter into an agreement setting forth in writing
 5 what information shall remain private. It is unnecessary, however, for such an
 6 agreement to have this Court’s imprimatur. A court issued protective order is less
 7 necessary since Rule 5(d) was amended to only require filing discovery material
 8 actually used in support of an action. Because not all discovery material need be
 9 filed, most discovery material is not readily accessible to the public. Therefore, the
10 primary concern regarding confidential materials is how the parties themselves
11 handle such material. This Court will not hesitate to issue a protective order when
12 it is necessary; however, the moving party or parties must demonstrate good cause
13 exists and must bear the “burden of showing specific prejudice or harm” that will
14 result if no protective order is granted. Phillips v. G.M. Corp., 307 F.3d 1206,
15 1210-11 (9th Cir. 2002). In other words, the moving party must demonstrate why
16 the parties cannot resolve the issue without court action—a standard that will
17 generally not be met when the parties agree to the terms of a proposed protective
18 order.
19          The motion at hand fails to demonstrate specific harm or prejudice that will
20 result if no protective order is granted. Additionally, the parties appear to be in
21 agreement on what material is appropriate for discovery and how it should be
22 handled. Accordingly, the Court denies the stipulated motion for protective order.
23          The proposed protective order also contained instructions for filing certain
24 putatively confidential material. A higher standard applies to sealing orders as
25 they relate to discovery materials in support of dispositive motions. In order for a
26 court to seal records associated with a dispositive motion, it must base its decision
27 on a compelling reason tied to an articulated factual basis without relying on
28 conjecture. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
     ORDER DENYING STIPULATED MOTION
     FOR PROTECTIVE ORDER Ԅ 2
 1 2003). The compelling basis standard is more stringent than the Rule 26(c) good
 2 cause standard. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 679 (9th Cir.
 3 2009). Because the parties have failed to demonstrate that even good cause exists
 4 to support this motion, they have also failed to provide a compelling basis for
 5 sealing any records that may be filed in support of any dispositive motions.
 6        The Court encourages the parties to continue cooperating with respect to the
 7 handling of potentially sensitive discovery material. The parties may, upon proper
 8 showing tied to specific discovery material, move the Court to seal certain
 9 discovery filings.
10        Accordingly, IT IS HEREBY ORDERED:
11        1. The Joint Motion for Entry of Discovery Protective Order, ECF No. 17, is
12 DENIED.
13        IT IS SO ORDERED. The District Court Executive is hereby directed to
14 file this Order and provide copies to counsel.
15        DATED this 3rd day of May 2019.
16
17
18
19
20
21
22                                                  Stanley A. Bastian
23                                            United States District Judge
24
25
26
27
28
     ORDER DENYING STIPULATED MOTION
     FOR PROTECTIVE ORDER Ԅ 3
